EXHIBIT (99)(a) NEWS RELEASE January 26, 2009 Contact: Tony W. Wolfe President and Chief Executive Officer A. Joseph Lampron Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES FOURTH QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported net income of $398,000, or $0.07 basic and diluted net income per share, for the three months ended December 31, 2008 as compared to $1.6 million or $0.28 basic and diluted net income per share, for the same period one year ago.Tony W.
